Appeal from an order of the Supreme Court (Keniry, J.), entered June 27, 1994 in Schenectady County, which, inter alia, granted defendant’s motion to vacate a default judgment entered against it.
Plaintiff commenced this action for money damages against defendant and defendant subsequently defaulted in the action. Supreme Court thereafter granted defendant’s motion to vacate the default. Contrary to plaintiff’s assertion, we do not find that Supreme Court abused its discretion in granting the motion. Inasmuch as defendant demonstrated that the default was attributable to its secretary’s mistaken assumption, when served with process, that the papers served upon him related to another similar lawsuit, defendant provided a reasonable excuse for the delay. We further find, in view of the allegations contained in defendant’s proposed verified answer and affidavit in opposition, that defendant has shown a meritorious defense to the action.
Mikoll, J. P., Crew III, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the order is affirmed, with costs.